

Exhibit 10.4


EXECUTION COPY
CUSTODIAN AGREEMENT


THIS CUSTODIAN AGREEMENT (this “Agreement”), dated as of January 16, 2008, is
entered into among UNITED STATES GASOLINE FUND, LP, a limited partnership
organized under the laws of the State of Delaware (the Fund), VICTORIA BAY ASSET
MANAGEMENT, LLC, a Delaware limited liability company and General Partner of the
Fund (the General Partner), and BROWN BROTHERS HARRIMAN & CO., a limited
partnership formed under the laws of the State of New York (BBH&Co. or the
Custodian),


WITNESSETH:


WHEREAS, the General Partner has exclusive responsibility for the management and
control of the business and affairs of the Fund; and


WHEREAS, the General Partner wishes to employ BBH&Co. to act as custodian for
the Fund’s Investments (as defined in Section 13.15) and to provide related
services, all as provided herein, and BBH&Co. is willing to accept such
employment, subject to the terms and conditions herein set forth;


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Fund and BBH&Co. hereby agree, as follows:


1.           Appointment of Custodian.   The Fund and the General Partner hereby
appoint BBH&Co. as the Fund’s custodian for its Investments, and BBH&Co. hereby
accepts such appointment.  All Investments of the Fund delivered to the
Custodian or its agents or Subcustodians (as defined in Section 13) shall be
dealt with as provided in this Agreement.  The duties of the Custodian with
respect to the Fund’s Investments shall be only as set forth expressly in this
Agreement, which duties are generally comprised of safekeeping and various
administrative duties that will be performed in accordance with Instructions and
as reasonably required to effect Instructions.


2.           Representations, Warranties and Covenants of the Fund.   The Fund
and the General Partner each hereby represents, warrants and covenants each of
the following:


2.1           This Agreement has been, and at the time of delivery of each
Instruction (as defined in Section 4) such Instruction will have been, duly
authorized, executed and delivered by the Fund and the General Partner.  This
Agreement does not violate any Applicable Law (as defined in Section 13) or
conflict with or constitute a default under the Fund’s prospectus or other
organic document, agreement, judgment, order or decree to which the Fund or the
General Partner is a party or by which it or its Investments is bound.


2.2           By providing an Instruction with respect to the first acquisition
of an Investment in a jurisdiction other than the United States of America, the
Fund and the General Partner shall be deemed to have confirmed to the Custodian
that the Fund has (a) made all determinations required to be made by the Fund
under Applicable Law, and (b) appropriately and adequately disclosed to its
unitholders and all persons who have rights in or to such Investments, all
material investment risks, including those relating to the custody and
settlement infrastructure or the servicing of securities in such jurisdiction.

 
 

--------------------------------------------------------------------------------

 


2.3           The Fund and the General Partner shall safeguard and shall be
solely responsible for the safekeeping of any testkeys, identification codes,
passwords, other security devices or statements of account with which the
Custodian provides them.  In furtherance and not limitation of the foregoing, in
the event the Fund and/or the General Partner utilizes any on-line service
offered by the Custodian, the Fund, the General Partner and the Custodian shall
be fully responsible for the security of each party’s respective connecting
terminal, access thereto and the proper and authorized use thereof and the
initiation and application of continuing effective safeguards in respect
thereof.  Additionally, if the Fund and/or the General Partner uses any on-line
or similar communications service made available by the Custodian, the Fund and
the General Partner shall be solely responsible for ensuring the security of
their access to the service and for the use of the service, and shall only
attempt to access the service and the Custodian’s computer systems as directed
by the Custodian.  If the Custodian provides any computer software to the Fund
and/or the General Partner relating to the services described in this Agreement,
the Fund and/or the General Partner will only use the software for the purposes
for which the Custodian provided the software to the Fund and/or the General
Partner, and will abide by the license agreement accompanying the software and
any other security policies which the Custodian provides to the Fund and the
General Partner.


3.           Representations and Warranties of BBH&Co.  BBH&Co. hereby
represents and warrants that this Agreement has been duly authorized, executed
and delivered by BBH&Co. and does not violate any Applicable Law or conflict
with or constitute a default under BBH&Co.’s limited partnership agreement or
any agreement, instrument, judgment, order or decree to which BBH&Co. is a party
or by which it is bound.


4.           Instructions.  Unless otherwise explicitly indicated herein, the
Custodian shall perform its duties pursuant to Instructions.  As used herein,
the term Instruction shall mean a directive initiated by the Fund and/or the
General Partner, acting directly or through its board of directors, officers or
other Authorized Persons, which directive shall conform to the requirements of
this Section 4.


4.1           Authorized Persons.  For purposes hereof, an Authorized Person
shall be a person or entity authorized to give Instructions for or on behalf of
the Fund and/or the General Partner by written notices to the Custodian or
otherwise in  accordance with procedures delivered to and acknowledged by the
Custodian, including without limitation the Fund’s Investment Advisor (as
defined in Section 13).  The Custodian may treat any Authorized Person as having
full authority of the Fund and/or the General Partner to issue Instructions
hereunder unless the notice of authorization contains explicit limitations as to
said authority.  The Custodian shall be entitled to rely upon the authority of
Authorized Persons until it receives appropriate written notice from the Fund to
the contrary.

 
2

--------------------------------------------------------------------------------

 

The Fund hereby designates the Marketing Agent (as such term is defined under an
Authorized Purchaser Agreement entered into by the General Partner on behalf of
the Fund, as approved by the Custodian (the Authorized Purchaser Agreement)) as
an Authorized Person from whom the Custodian is hereby authorized to receive
Instructions to accept deposits of cash and securities in connection with the
purchase of Units (as such term is defined under the Authorized Purchaser
Agreement) and the distribution of cash and securities in connection with the
redemption of Units.


4.2           Form of Instruction.  Each Instruction shall be transmitted by
such secured or authenticated electro-mechanical means as the Custodian shall
make available to the Fund from time to time unless the Fund and/or the General
Partner shall elect to transmit such Instruction in accordance with Subsections
4.2.1 through 4.2.3 of this Section.


4.2.1 Fund Designated Secured-Transmission Method. Instructions may be
transmitted through a secured or tested electro-mechanical means identified by
the Fund, the General Partner or by an Authorized Person entitled to give
Instructions and acknowledged and accepted by the Custodian; it being understood
that such acknowledgment shall authorize the Custodian to receive and process
such means of delivery but shall not represent a judgment by the Custodian as to
the reasonableness or security of the method determined by the Authorized
Person.


4.2.2 Written Instructions.  Instructions may be transmitted in a writing that
bears the manual signature of Authorized Persons.


4.2.3 Other Forms of Instruction.  Instructions may also be transmitted by
another means determined by the Fund, the General Partner or Authorized Persons
and acknowledged and accepted by the Custodian (subject to the same limits as to
acknowledgements as is contained in Subsection 4.2.1, above) including
Instructions given orally or by SWIFT, telex or telefax (whether tested or
untested).


When an Instruction is given by means established under Subsections 4.2.1
through 4.2.3, it shall be the responsibility of the Custodian to use reasonable
care to adhere to any security or other procedures established in writing
between the Custodian and the Authorized Person with respect to such means of
Instruction, but such Authorized Person shall be solely responsible for
determining that the particular means chosen is reasonable under the
circumstances. Oral Instructions shall be binding upon the Custodian only if and
when the Custodian takes action with respect thereto.  With respect to telefax
instructions, the parties agree and acknowledge that receipt of legible
instructions cannot be assured, that the Custodian cannot verify that authorized
signatures on telefax instructions are original or properly affixed, and that
the Custodian shall not be liable for losses or expenses incurred through
actions taken in reliance on inaccurately stated, illegible or unauthorized
telefax instructions.  The provisions of Section 4A of the Uniform Commercial
Code as currently in effect in the State of New York shall apply to the Fund’s
transfers performed in accordance with Instructions.  The Funds Transfer
Services Schedule (as defined in Section 13) and the Electronic and Online
Services Schedule to this Agreement shall each comprise a designation of form of
a means of delivering Instructions for purposes of this Section 4.2.

 
3

--------------------------------------------------------------------------------

 

4.3           Completeness and Contents of Instructions. The Authorized Person
shall be responsible for assuring the adequacy and accuracy of
Instructions.  Particularly, upon any acquisition or disposition or other
dealing in the Fund’s Investments and upon any delivery and transfer of any
Investment or moneys, the person initiating such Instruction shall give the
Custodian an Instruction with appropriate detail, including, without limitation:


4.3.1  The transaction date and the date and location of settlement;


4.3.2  The specification of the type of transaction;


4.3.3  A description of the Investments or moneys in question, including, as
appropriate, quantity, price per unit, amount of money to be received or
delivered and currency information.  Where an Instruction is communicated by
electronic means, or otherwise where an Instruction contains an identifying
number such as a CUSIP, SEDOL or ISIN number, the Custodian shall be entitled to
rely on such number as controlling notwithstanding any inconsistency contained
in such Instruction, particularly with respect to the Investment description;
and


4.3.4 The name of the broker or similar entity concerned with execution of the
transaction.


If the Custodian shall determine that an Instruction is either unclear or
incomplete, the Custodian may give prompt notice of such determination to the
Fund and/or the General Partner, and the Fund and/or the General Partner shall
thereupon amend or otherwise reform such Instruction.  In such event, the
Custodian shall have no obligation to take any action in response to the
Instruction initially delivered until the redelivery of an amended or reformed
Instruction.


4.4           Timeliness of Instructions.  In giving an Instruction, the Fund
and/or the General Partner shall take into consideration delays which may occur
due to the involvement of a Subcustodian or agent, differences in time zones,
and other factors particular to a given market, exchange or issuer.  When the
Custodian has established specific timing requirements or deadlines with respect
to particular classes of Instruction, or when an Instruction is received by the
Custodian at such a time that it could not reasonably be expected to have acted
on such Instruction due to time zone differences or other factors beyond its
reasonable control, the execution of any Instruction received by the Custodian
after such deadline or at such time (including any modification or revocation of
a previous Instruction) shall be at the risk of the Fund.


5.           Safekeeping of Fund Assets.  The Custodian shall hold Investments
delivered to it or Subcustodians for the Fund in accordance with the provisions
of this Section.   The Custodian shall not be responsible for (a) the
safekeeping of Investments not delivered or that are not caused to be issued to
it or its Subcustodians; (b) pre-existing faults or defects in Investments that
are delivered to the Custodian or its Subcustodians; or (c) the safekeeping of
Gasoline Interests and Gasoline Forward Contracts (each as defined in the Fund’s
prospectus).  The Custodian is hereby authorized to hold with itself or a
Subcustodian, and to record in one or more accounts, all Investments delivered
to and accepted by the Custodian, any Subcustodian or their respective agents
pursuant to an Instruction or in consequence of any corporate action.  The
Custodian shall hold Investments for the account of the Fund and shall segregate
Investments from assets belonging to the Custodian and shall cause its
Subcustodians to segregate Investments from assets belonging to the Subcustodian
in an account held for the Fund or in an account maintained by the Subcustodian
generally for non-proprietary assets of the Custodian.

 
4

--------------------------------------------------------------------------------

 


5.1           Use of Securities Depositories. The Custodian may deposit and
maintain Investments in any Securities Depository (as defined in Section 13),
either directly or through one or more Subcustodians appointed by the
Custodian.  Investments held in a Securities Depository shall be held (a)
subject to the agreement, rules, statement of terms and conditions or other
document or conditions effective between the Securities Depository and the
Custodian or the Subcustodian, as the case may be, and (b) in an account for the
Fund or in bulk segregation in an account maintained for the non-proprietary
assets of the entity holding such Investments in the Securities Depository.  If
market practice or the rules and regulations of the Securities Depository
prevent the Custodian, the Subcustodian or any agent of either from holding its
client assets in such a separate account, the Custodian, the Subcustodian or
other agent shall as appropriate segregate such Investments for benefit of the
Fund or for the benefit of clients of the Custodian generally on its own books.


5.2           Certificated Assets.  Investments which are certificated may be
held in registered or bearer form: (a) in the Custodian’s vault; (b) in the
vault of a Subcustodian or agent of the Custodian or a Subcustodian; or (c) in
an account maintained by the Custodian, Subcustodian or agent at a Securities
Depository; all in accordance with customary market practice in the jurisdiction
in which any Investments are held.


5.3           Registered Assets.  Investments which are registered may be
registered in the name of the Custodian, a Subcustodian, or in the name of the
Fund or a nominee for any of the foregoing, and may be held in any manner set
forth in Section 5.2 above with or without any identification of fiduciary
capacity in such registration.


5.4           Book Entry Assets.  Investments which are represented by
book-entry may be so held in an account maintained by the Book-entry Agent (as
defined in Section 13) on behalf of the Custodian, a Subcustodian or another
agent of the Custodian, or a Securities Depository.


5.5           Replacement of Lost Investments.  In the event of a loss of
Investments for which the Custodian is responsible under the terms of this
Agreement, the Custodian shall replace such Investment, or in the event that
such replacement cannot be effected, the Custodian shall pay to the Fund the
fair market value of such Investment based on the last available price as of the
close of business in the relevant market on the date that a claim was first made
to the Custodian with respect to such loss, or, if less, such other amount as
shall be agreed by the parties as the date for settlement.


6.           Administrative Duties of the Custodian. The Custodian shall perform
the following administrative duties with respect to Investments of the Fund.

 
5

--------------------------------------------------------------------------------

 

6.1           Purchase of Investments. Pursuant to Instructions, Investments
purchased for the account of the Fund shall be paid for (a) against delivery
thereof to the Custodian or a Subcustodian, as the case may be, either directly
or through a Clearing Corporation (as defined in Section 13) or a Securities
Depository (in accordance with the rules of such Securities Depository or such
Clearing Corporation), or (b) otherwise in accordance with an Instruction,
Applicable Law, generally accepted trade practices, or the terms of the
instrument representing such Investment.


6.2           Sale of Investments.  Pursuant to Instructions, Investments sold
for the account of the Fund shall be delivered (a) against payment therefor in
cash, by check or by bank wire transfer, (b) by credit to the account of the
Custodian or the applicable Subcustodian, as the case may be, with a Clearing
Corporation or a Securities Depository (in accordance with the rules of such
Securities Depository or such Clearing Corporation), or (c) otherwise in
accordance with an Instruction, Applicable Law, generally accepted trade
practices, or the terms of the instrument representing such  Investment.


6.3           Delivery and Receipt in Connection with Borrowings of the Fund or
other Collateral and Margin Requirements.  Pursuant to Instructions and subject
to the last sentence in Section 6.4 below, the Custodian may deliver or receive
Investments or cash of the Fund in connection with borrowings or loans by the
Fund and other collateral and margin requirements.


6.4           Futures and Over-the-Counter (OTC) Contracts.  If, pursuant to an
Instruction, the Custodian shall become a party to an agreement with the Fund
and a futures commission merchant regarding margin or a counterparty to an OTC
contract (Tri-Party Agreement), the Custodian shall (a) receive and retain, to
the extent the same is provided to the Custodian, confirmations or other
documents evidencing the purchase or sale by the Fund of exchange-traded futures
contracts or the entering into of an option, forward or other derivatives
transaction by the Fund; (b) when required by such Tri-Party Agreement, deposit
and maintain in an account opened pursuant to such Agreement (Margin Account)
segregated either physically or by book-entry in a Securities Depository for the
benefit of any futures commission merchant, such Investments as the Fund shall
have designated as initial, maintenance or variation “margin” deposits or other
collateral intended to secure the Fund’s performance of its obligations under
the terms of any exchange-traded futures contracts and commodity options; and
(c) thereafter pay, release or transfer Investments into or out of the Margin
Account in accordance with the provisions of such Tri-Party Agreement.
Alternatively, the Custodian may deliver Investments, in accordance with an
Instruction, to a futures commission merchant for margin purposes or to the
counterparty or its custodian.  The Custodian shall in no event be responsible
for the acts and omissions of any futures commission merchant or the
counterparty or its custodian, to whom Investments are delivered pursuant to
this Section; for the sufficiency of Investments held in any Margin Account; for
funding margin deposits or otherwise providing Advances (as defined in Section
13) for the purpose of margin or other collateral in any Margin Account; or, for
the performance of any terms of any exchange-traded futures contracts, commodity
options, forward contracts and other derivative transactions.  In addition, the
Custodian shall not be required to transfer margin or any other assets of the
Fund to a Margin Account if at the time of such request, such transfer would
reduce the aggregate market value of all unencumbered securities, cash, cash
equivalents and other unencumbered liquid assets of the Fund in the custody of
the Custodian to less than ten (10) percent of the then current net asset value
of the Fund.

 
6

--------------------------------------------------------------------------------

 


6.5           Contractual Obligations and Similar Investments.  From time to
time, the Fund’s Investments may include Investments that are not ownership
interests as may be represented by certificate (whether registered or bearer),
by entry in a Securities Depository or by book entry agent, registrar or similar
agent for recording ownership interests in the relevant Investment.  If the Fund
shall at any time acquire such Investments, including without limitation deposit
obligations, loan participations, repurchase agreements and derivative
arrangements, the Custodian shall (a) receive and retain, to the extent the same
are provided to the Custodian, confirmations or other documents evidencing the
arrangement; and (b) perform on the Fund’s account in accordance with the terms
of the applicable arrangement, but only to the extent directed to do so by an
Instruction.   The Custodian shall have no responsibility for agreements running
to the Fund as to which it is not a party other than to retain, to the extent
the same are provided to the Custodian, documents or copies of documents
evidencing the arrangement and, in accordance with an Instruction, to include
such arrangements in reports made to the Fund.


6.6           Exchange of Securities.  Unless otherwise directed by an
Instruction, the Custodian shall:  (a) exchange securities held for the account
of the Fund for other securities in connection with any reorganization,
recapitalization, conversion, split-up, change of par value of shares or similar
event, and (b) deposit any such securities in accordance with the terms of any
reorganization or protective plan.


6.7           Surrender of Securities.  Unless otherwise directed by an
Instruction, the Custodian may surrender securities: (a) in temporary form for
definitive securities; (b) for transfer into the name of an entity allowable
under Section 5.3; and (c) for a different number of certificates or instruments
representing the same number of shares or the same principal amount of
indebtedness.


6.8           Rights, Warrants, Etc.  Pursuant to an Instruction, the Custodian
shall (a) deliver warrants, puts, calls, rights or similar securities to the
issuer or trustee thereof, or to any agent of such issuer or trustee, for
purposes of exercising such rights or selling such securities, and (b) deposit
securities in response to any invitation for the tender thereof.


6.9           Mandatory Corporate Actions.  Unless otherwise directed by an
Instruction, the Custodian shall: (a) comply with the terms of all mandatory or
compulsory exchanges, calls, tenders, redemptions or similar rights of
securities ownership affecting securities held on the Fund’s account and
promptly notify the Fund of such action, and (b) collect all stock dividends,
rights and other items of like nature with respect to such securities.


6.10         Income Collection.  Unless otherwise directed by an Instruction,
the Custodian shall collect any amount due and payable to the Fund with respect
to Investments and promptly credit the amount collected to a Principal Account
or an Agency Account (each defined in Section 13); provided, however, that the
Custodian shall not be responsible for: (a) the collection of amounts due and
payable with respect to Investments that are in default, or (b) the collection
of cash or share entitlements with respect to Investments that are
not  registered in the name of the Custodian or its Subcustodians.  The
Custodian is hereby authorized to endorse and deliver any instrument required to
be so endorsed and delivered to effect collection of any amount due and payable
to the Fund with respect to Investments.

 
7

--------------------------------------------------------------------------------

 


6.11         Ownership Certificates and Disclosure of the Fund’s Interest.  The
Custodian is hereby authorized to execute on behalf of the Fund ownership
certificates, affidavits or other disclosure required under Applicable Law or
established market practice in connection with the receipt of income, capital
gains or other payments by the Fund with respect to Investments, or in
connection with the sale, purchase or ownership of Investments.


With respect to securities issued in the United States of America, the Custodian
[   ] may [ X  ] may not release the identity of the Fund to an issuer which
requests such information pursuant to the Shareholder Communications Act of 1985
for the specific purpose of direct communications between such issuer and the
Fund.  IF NO BOX IS CHECKED, THE CUSTODIAN SHALL RELEASE SUCH INFORMATION UNTIL
IT RECEIVES CONTRARY INSTRUCTIONS FROM THE FUND.  With respect to securities
issued outside of the United States of America, information shall be released in
accordance with law or custom of the particular country in which such security
is located.


6.12         Proxy Materials. The Custodian shall deliver, or cause to be
delivered, to the Fund proxy forms, notices of meeting, and any other notices or
announcements materially affecting or relating to Investments received by the
Custodian or any nominee.


6.13         Taxes. The Custodian shall, where applicable, assist the Fund in
the reclamation of taxes withheld on dividends and interest payments received by
the Fund.  In the performance of its duties with respect to tax withholding and
reclamation, the Custodian shall be entitled to rely on the advice of counsel
and upon information and advice regarding the Fund’s tax status that is received
from or on behalf of the Fund without duty of separate inquiry.


6.14         Other Dealings.  The Custodian shall otherwise act as directed by
Instructions, including without limitation effecting the free payments of moneys
or the free delivery of securities, provided that such Instruction shall
indicate the purpose of such payment or delivery and that the Custodian shall
record the party to whom such payment or delivery is made.


The Custodian shall attend to all nondiscretionary details in connection with
the sale or purchase or other administration of Investments, except as otherwise
directed by an Instruction, and may make payments to itself or others for minor
expenses of administering Investments under this Agreement; provided that the
Fund shall have the right to request an accounting with respect to such
expenses.


In fulfilling the duties set forth in Sections 6.6 through 6.10 above, the
Custodian shall provide to the Fund all material information pertaining to a
corporate action which the Custodian actually receives; provided that the
Custodian shall not be responsible for the completeness or accuracy of such
information. Information relative to any pending corporate action made available
to the Fund via any of the services described in the Electronic and Online
Services Schedule shall constitute the delivery of such information by the
Custodian hereunder.  Any advance credit of cash or shares expected to be
received as a result of any corporate action shall be subject to actual
collection and may, when the Custodian deems collection unlikely, be reversed by
the Custodian.

 
8

--------------------------------------------------------------------------------

 


The Custodian may at any time or times in its discretion appoint (and may at any
time remove) agents (other than Subcustodians) to carry out some or all of the
administrative provisions of this Agreement (Agents), provided, however, that
the appointment of such agent shall not relieve the Custodian of its
administrative obligations under this Agreement.


7.           Cash Accounts, Deposits and Money Movements.  Subject to the terms
and conditions set forth in this Section 7, the Fund and the General Partner
each hereby authorizes the Custodian to open and maintain, with itself or with
Subcustodians, cash accounts in United States Dollars, in such other currencies
as are the currencies of the countries in which the Fund maintains Investments
or in such other currencies as the Fund shall from time to time request by
Instruction.


7.1           Types of Cash Accounts.  Cash accounts opened on the books of the
Custodian (Principal Accounts) shall be opened in the name of the Fund.  Such
accounts collectively shall be a deposit obligation of the Custodian and shall
be subject to the terms of this Section 7 and the general liability provisions
contained in Section 9.  Cash accounts opened on the books of a Subcustodian may
be opened in the name of the Fund or the Custodian or in the name of the
Custodian for its customers generally (Agency Accounts). Such deposits shall be
obligations of the Subcustodian and shall be treated as an Investment of the
Fund.  Accordingly, the Custodian shall be responsible for exercising reasonable
care in the administration of such accounts but shall not be liable for their
repayment in the event such Subcustodian, by reason of its bankruptcy,
insolvency or otherwise, fails to make repayment.


7.2           Payments and Credits with Respect to the Cash Accounts.  The
Custodian shall make payments from or deposits to any of said accounts in the
course of carrying out its administrative duties, including but not limited to
income collection with respect to the Fund’s Investments, and otherwise in
accordance with Instructions.  The Custodian and its Subcustodians shall be
required to credit amounts to the cash accounts only when moneys are actually
received in cleared funds in accordance with banking practice in the country and
currency of deposit.  Any credit made to any Principal or Agency Account before
actual receipt of cleared funds shall be provisional and may be reversed by the
Custodian in the event such payment is not actually collected. Unless otherwise
specifically agreed in writing by the Custodian or any Subcustodian, all
deposits shall be payable only at the branch of the Custodian or Subcustodian
where the deposit is made or carried.
 
 
9

--------------------------------------------------------------------------------

 

7.3           Currency and Related Risks.  The Fund and the General Partner each
bears risks of holding or transacting in any currency, including any mark to
market exposure associated with a foreign exchange transaction undertaken with
the Custodian.   The Custodian shall not be liable for any loss or damage
arising from the applicability of any law or regulation now or hereafter in
effect, or from the occurrence of any event, which may delay or affect the
transferability, convertibility or availability of any currency in the country
(a) in which such Principal or Agency Accounts are maintained or (b) in which
such currency is issued, and in no event shall the Custodian be obligated to
make payment of a deposit denominated in a currency during the period during
which its transferability, convertibility or availability has been affected by
any such law, regulation or event.  Without limiting the generality of the
foregoing, neither the Custodian nor any Subcustodian shall be required to repay
any deposit made at a foreign branch of either the Custodian or Subcustodian if
such branch cannot repay the deposit due to a cause for which the Custodian
would not be responsible in accordance with the terms of Section 9 of this
Agreement unless the Custodian or such Subcustodian expressly agrees in writing
to repay the deposit under such circumstances.  All currency transactions in any
account opened pursuant to this Agreement are subject to exchange control
regulations of the United States and of the country where such currency is the
lawful currency or where the account is maintained. Any taxes, costs, charges or
fees imposed on the convertibility of a currency held by the Fund shall be for
the account of the Fund.


7.4           Foreign Exchange Transactions. The Custodian shall, subject to the
terms of this Section, settle foreign exchange transactions (including
contracts, futures, options and options on futures) on behalf and for the
account of the Fund with such currency brokers or banking institutions,
including Subcustodians, as the Fund may direct pursuant to Instructions.  The
Custodian may act as principal in  any foreign exchange transaction with the
Fund in accordance with Section 7.4.2 of this Agreement.   The obligations of
the Custodian in respect of all foreign exchange transactions (whether or not
the Custodian shall act as principal in such transaction) shall be contingent on
the free, unencumbered transferability of the currency transacted on the actual
settlement date of the transaction.


7.4.1  Third Party Foreign Exchange Transactions.  The Custodian shall process
foreign exchange transactions (including without limitation contracts, futures,
options, and options on futures), where any third party acts as principal
counterparty to the Fund on the same basis it performs duties as agent for the
Fund with respect to any other of the Fund’s Investments. Accordingly, the
Custodian shall only be responsible for delivering or receiving currency on
behalf of the Fund in respect of such contracts pursuant to Instructions. The
Custodian shall not be responsible for the failure of any counterparty
(including any Subcustodian) in such agency transaction to perform its
obligations thereunder. The Custodian (a) shall transmit cash and Instructions
to and from the currency broker or banking institution with which a foreign
exchange contract or option has been executed pursuant hereto, (b) may make free
outgoing payments of cash in the form of United States Dollars or foreign
currency without receiving confirmation of a foreign exchange contract or option
or confirmation that the countervalue currency completing the foreign exchange
contract has been delivered or received or that the option has been delivered or
received, and (c) shall hold all confirmations, certificates and other documents
and agreements received by the Custodian and evidencing or relating to such
foreign exchange transactions in safekeeping.  The Fund accepts full
responsibility for its use of third-party foreign exchange dealers and for
execution of said foreign exchange contracts and options and understands that
the Fund shall be responsible for any and all costs and interest charges which
may be incurred by the Fund or the Custodian as a result of the failure or delay
of third parties to deliver foreign exchange.

 
10

--------------------------------------------------------------------------------

 


7.4.2  Foreign Exchange with the Custodian as Principal. The Custodian may as
principal undertake foreign exchange transactions with the Fund as the Custodian
and the Fund may agree from time to time.  In such event, the foreign exchange
transaction will be performed in accordance with the particular agreement of the
parties, or in the event a principal foreign exchange transaction is initiated
by an Instruction in the absence of specific agreement, such transaction will be
performed in accordance with the usual commercial terms of the Custodian.  In
the event that the Fund defaults on the settlement of any such foreign exchange
transaction with the Custodian, the Fund shall be liable for contracted currency
of the transaction together with any mark to market exposure associated with the
replacement purchase of the contracted currency undertaken with the Custodian.


7.5           Delays.  If no event of Force Majeure shall have occurred and be
continuing and in the event that a delay shall have been caused by the
negligence or willful misconduct of the Custodian in carrying out an Instruction
to credit or transfer cash, the Custodian shall be liable to the Fund:  (a) with
respect to Principal Accounts, for interest to be calculated at the rate
customarily paid on such deposit and currency by the Custodian on overnight
deposits at the time the delay occurs for the period from the day when the
transfer should have been effected until the day it is in fact effected; and,
(b) with respect to Agency Accounts, for interest to be calculated at the rate
customarily paid on such deposit and currency by the Subcustodian on overnight
deposits at the time the delay occurs for the period from the day when the
transfer should have been effected until the day it is in fact effected. The
Custodian shall not be liable for delays in carrying out such Instructions to
transfer cash which are not due to the Custodian’s own negligence or willful
misconduct.


7.6           Advances. If, for any reason in connection with this Agreement the
Custodian or any Subcustodian makes an Advance to facilitate settlement or
otherwise for the benefit of the Fund (whether or not any Principal or Agency
Account shall be overdrawn either during, or at the end of, any Business Day
(defined as any day other than a day on which the American Stock Exchange, the
New York Mercantile Exchange or the New York Stock Exchange is closed for
regular trading)), the Fund and the General Partner each hereby does:


7.6.1  acknowledge that the Fund shall have no right, title or interest in or to
any Investments purchased with such Advance or proceeds of such Investments, and
that any credit to an account of Fund shall be provisional, until: (a) the debit
of the Principal or Agency Account by Custodian for an amount equal to Advance
Costs; and/or (b) if such debit produces an overdraft in such account,
reimbursement to the Custodian or  Subcustodian for the amount of such
overdraft;


7.6.2  acknowledge that the Custodian has an automatically perfected statutory
security interest in Investments purchased with any such Advance (as defined in
Section 13) pursuant to Section 9-206 of the Uniform Commercial Code as in
effect in the State of New York from time to time;
 
 
11

--------------------------------------------------------------------------------

 

7.6.3  in addition, in order to secure the obligations of the Fund to pay or
perform any and all obligations of the Fund pursuant to this Agreement,
including without limitation to repay any Advance made pursuant to this
Agreement, grant to the Custodian a security interest in all Investments and
proceeds thereof (as defined in the Uniform Commercial Code as currently in
effect in the State of New York); and agree to take, and agree that the
Custodian may take, in respect of the security interest referenced above, any
further actions that the Custodian may reasonably require.


7.7           Custodian’s Rights  Neither the Custodian nor any Subcustodian
shall be obligated to make any Advance or to allow an Advance to occur to the
Fund, and in the event that the Custodian or any Subcustodian does make or allow
an Advance, any such Advance and any transaction giving rise to such Advance
shall be for the account and risk of the Fund and shall not be deemed to be a
transaction undertaken by the Custodian for its own account and risk.  If such
Advance shall have been made or allowed by a Subcustodian or any other person,
the Custodian may assign all or part of its security interest referenced above
and any other rights granted to the Custodian hereunder to such Subcustodian or
other person.  If the Fund shall fail to repay the Advance Costs when due, the
Custodian or its assignee, as the case may be, shall be entitled to a portion of
the available cash balance in any Agency or Principal Account equal to such
Advance Costs, and the Fund authorizes the Custodian, on behalf of the Fund, to
pay an amount equal to such Advance Costs irrevocably to such Subcustodian or
other person, and to dispose of any property in such Account to the extent
necessary to make such payment.  Any Investments and funds credited to accounts
subject to this Agreement created pursuant hereto shall be treated as financial
assets credited to securities accounts under Articles 8 and 9 of the Uniform
Commercial Code as in effect in the State of New York from time to
time.  Accordingly, the Custodian and any Subcustodian shall have the rights and
benefits of a secured creditor that is a securities intermediary under such
Articles 8 and 9.


7.8           Integrated Account.  For purposes hereof, deposits maintained in
all Principal Accounts (whether or not denominated in United States Dollars)
shall collectively constitute a single and indivisible current account with
respect to the Fund’s obligations to the Custodian or its assignee, and balances
in the Principal Accounts shall be available for satisfaction of the Fund’s
obligations under this Section 7.  The Custodian shall further have a right of
offset against the balances in any Agency Account maintained hereunder to the
extent that the aggregate of all Principal Accounts is overdrawn.


8.           Subcustodians and Securities Depositories.  Subject to the
provisions hereinafter set forth in this Section 8, the Fund and the General
Partner each hereby authorizes the Custodian to utilize Securities Depositories
to act on behalf of the Fund and to appoint from time to time and to utilize
Subcustodians. With respect to securities and funds held by a Subcustodian,
either directly or indirectly (including by a Securities Depository or Clearing
Corporation), notwithstanding any provisions of this Agreement to the contrary,
payment for securities purchased and delivery of securities sold may be made
prior to receipt of securities or payment, respectively, and securities or
payment may be received in a form, in accordance with (a) governmental
regulations, (b) rules of Securities Depositories and the Clearing Corporations,
(c) generally accepted trade practice in the applicable local market, (d) the
terms and characteristics of the particular Investment, or (e) the terms of the
Instructions.

 
12

--------------------------------------------------------------------------------

 


8.1           Domestic Subcustodians and Securities Depositories.  The Custodian
may deposit and/or maintain, either directly or through one or more agents
appointed by the Custodian, Investments of the Fund in any Securities Depository
in the United States of America, including The Depository Trust Company,
provided such Securities Depository meets applicable requirements of the Federal
Reserve Bank or of the Securities and Exchange Commission. The Custodian may, at
any time and from time to time, appoint any bank meeting the requirements of a
custodian and the rules and regulations thereunder, to act on behalf of the Fund
as a Subcustodian for purposes of holding Investments of the Fund in the United
States.


8.2           Responsibility for Subcustodians.  The Custodian shall be liable
to the Fund for any loss or damage to the Fund caused by or resulting from the
acts or omissions of any domestic Subcustodian to the extent that such acts or
omissions would be deemed to be negligence, gross negligence or willful
misconduct in accordance with the terms of the relevant subcustodian agreement
under the laws, circumstances and practices prevailing in the place where the
act or omission occurred.


9.           Responsibility of the Custodian.  In performing its duties and
obligations hereunder, the Custodian shall use reasonable care under the facts
and circumstances prevailing in the market where performance is
effected.  Subject to the specific provisions of this Section, the Custodian
shall be liable for any direct damage incurred by the Fund in consequence of the
Custodian’s negligence, bad faith or willful misconduct.  In no event shall the
Custodian be liable hereunder for any special, indirect, punitive or
consequential damages arising out of, pursuant to or in connection with this
Agreement even if the Custodian has been advised of the possibility of such
damages.  It is agreed that the Custodian shall have no duty to assess the risks
inherent in the Fund’s Investments or to provide investment advice with respect
to such Investments and that the Fund as principal shall bear any risks
attendant to particular Investments such as failure of a counterparty or issuer.


9.1           Limitations of Performance.  The Custodian shall not be
responsible under this Agreement for any failure to perform its duties, and
shall not be liable hereunder for any loss or damage in association with such
failure to perform, for or in consequence of the following causes:


9.1.1 Force Majeure. Force Majeure shall mean any circumstance or event which is
beyond the reasonable control of the Custodian, a Subcustodian or any agent of
the Custodian or a Subcustodian and which adversely affects the performance by
the Custodian of its obligations hereunder, by the Subcustodian of its
obligations under its Subcustody Agreement or by any other agent of the
Custodian or the Subcustodian, including any event caused by, arising out of or
involving (a) an act of God, (b) accident, fire, water damage or explosion, (c)
any computer, system or other equipment failure or malfunction caused by any
computer virus or the malfunction or failure of any communications medium, (d)
any interruption of the power supply or other utility service, (e) any strike or
other work stoppage, whether partial or total, (f) any delay or disruption
resulting from or reflecting the occurrence of any Sovereign Risk, (g) any
disruption of, or suspension of trading in, the securities, commodities or
foreign exchange markets, whether or not resulting from or reflecting the
occurrence of any Sovereign Risk, (h) any encumbrance on the transferability of
a currency or a currency position on the actual settlement date of a foreign
exchange transaction, whether or not resulting from or reflecting the occurrence
of any Sovereign Risk, or (i) any other cause similarly beyond the reasonable
control of the Custodian.

 
13

--------------------------------------------------------------------------------

 


9.1.2  Sovereign Risk. Sovereign Risk shall mean, in respect of any
jurisdiction, including the United States of America, where Investments are
acquired or held hereunder or under a subcustody agreement, (a) any act of war,
terrorism, riot, insurrection or civil commotion, (b) the imposition of any
investment, repatriation or exchange control restrictions by any Governmental
Authority, (c) the confiscation, expropriation or nationalization of any
Investments by any Governmental Authority, whether de facto or de jure, (d) any
devaluation or revaluation of the currency, (e) the imposition of taxes, levies
or other charges affecting Investments, (f) any change in the Applicable Law, or
(g) any other economic or political risk incurred or experienced.


9.2           Limitations on Liability.  The Custodian shall not be liable for
any loss, claim, damage or other liability arising from the following causes:


9.2.1 Failure of Third Parties.  The failure of any third party including:  (a)
the General Partner; (b) any futures commission merchant(s); (c) any issuer of
Investments or book-entry or other agent of and issuer; (d) any counterparty
with respect to any Investment, including any issuer of exchange-traded or other
futures, option, derivative or commodities contract; (e) failure of an
Investment Advisor or other agent of the Fund; or (f) failure of other third
parties similarly beyond the control or choice of the Custodian.


9.2.2  Information Sources.  The Custodian may rely upon information received
from issuers of Investments or agents of such issuers, information received from
Subcustodians and from other commercially reasonable sources such as commercial
data bases and the like, but shall not be responsible for specific inaccuracies
in such  information, provided that the Custodian has relied upon such
information in good faith, or for the failure of any commercially reasonable
information provider.


9.2.3  Reliance on Instruction.  Action by the Custodian or the Subcustodian in
accordance with an Instruction, even when such action conflicts with, or is
contrary to any provision of, the Fund’s or the General Partner’s limited
partnership agreement, certificate of incorporation or by-laws, Applicable Law,
or actions by the directors or unitholders of the Fund or the General Partner.


9.2.4  Restricted Securities.   The limitations inherent in the rights,
transferability or similar investment characteristics of a given Investment of
the Fund.


10.         Indemnification.


10.1         The Fund and the General Partner each hereby indemnifies the
Custodian and each Subcustodian, and their respective agents, nominees and the
partners, employees, officers and directors, and agrees to hold each of them
harmless from and against all claims and liabilities, including counsel fees and
taxes, reasonably incurred or assessed against any of them in connection with
the performance of this Agreement and any Instruction.

 
14

--------------------------------------------------------------------------------

 


10.2         The Custodian hereby indemnifies the Fund and the General Partner,
and their respective agents, nominees and the partners, employees, officers and
directors, and agrees to hold each of them harmless from and against all claims
and liabilities, including counsel fees and taxes, reasonably incurred or
assessed against any of them as a direct result of the Custodian’s negligence,
willful misconduct or bad faith in its performance of this Agreement and any
Instruction.


11.         Reports and Records.  The Custodian shall:


11.1         create and maintain records relating to the performance of its
obligations under this Agreement;


11.2         make available to the Fund and/or the General Partner, its
auditors, agents and employees, upon reasonable request and during normal
business hours of the Custodian, all records maintained by the Custodian
pursuant to Section 11.1 above, subject, however, to all reasonable security
requirements of the Custodian then applicable to the records of its custody
customers generally; and


11.3         make available to the Fund all Electronic Reports (as defined in
Section 13); it being understood that the Custodian shall not be liable
hereunder for the inaccuracy or incompleteness thereof or for errors in any
information included therein.


The Fund and the General Partner shall examine all records, howsoever produced
or transmitted, promptly upon receipt thereof and notify the Custodian promptly
of any discrepancy or error therein.  Unless the Fund or the General Partner
delivers written notice of any such discrepancy or error within a reasonable
time after its receipt thereof, such records shall be deemed to be true and
accurate.   It is understood that the Custodian now obtains and will in the
future obtain information on the value of assets from outside sources which may
be utilized in certain reports made available to the Fund and the General
Partner. The Custodian deems such sources to be reliable but it is acknowledged
and agreed that the Custodian does not verify nor represent nor warrant as to
the accuracy or completeness of such information and accordingly shall be
without liability in selecting and using such sources and furnishing such
information.


12.         Miscellaneous.


12.1         Proxies, etc.  The Fund and/or the General Partner will promptly
execute and deliver, upon request, such proxies, powers of attorney or other
instruments as may be necessary or desirable for the Custodian to provide, or to
cause any Subcustodian to provide, custody services.

 
15

--------------------------------------------------------------------------------

 

12.2         Entire Agreement. This Agreement (including any schedules and
exhibits attached hereto and thereto) contains all of the agreements among the
parties hereto and thereto with respect to the transactions contemplated hereby
and thereby and supersedes all prior agreements or understandings, whether
written or oral, among the parties with respect thereto.


12.3         Amendment and Modification. This Agreement may be amended, modified
or supplemented only by a written instrument executed by all parties hereto.


12.4         Successors and Assigns; Assignment. All the terms and provisions of
this Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns. This Agreement shall not be
assigned by any party without the prior written consent of the other parties and
any assignment without such consent shall be null and void.


12.5         Waiver of Compliance. Except as otherwise provided in this
Agreement, any failure of any of the parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the party entitled to
the benefits thereof only by a written instrument signed by the party granting
such waiver, but any such waiver, or the failure to insist upon strict
compliance with any obligation, covenant, agreement or condition herein, shall
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure or breach.


12.6         Severability. The parties hereto desire that the provisions of this
Agreement be enforced to the fullest extent permissible under the law and public
policies applied in each jurisdiction in which enforcement is sought.
Accordingly, in the event that any provision of this Agreement would be held in
any jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.


12.7         Notices. All notices, waivers, or other communications pursuant to
this Agreement shall be in writing and shall be deemed to be sufficient if
delivered personally, by facsimile (and, if sent by facsimile, followed by
delivery by nationally-recognized express courier), sent by
nationally-recognized express courier or mailed by registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):


(1)
 
if to General Partner, to:
   
Victoria Bay Asset Management, LLC
   
c/o Nicholas D. Gerber
   
P.O. Box 6919
   
Moraga, CA  94570
     
(2)
 
if to the Custodian, to:
   
Brown Brothers Harriman & Co.


 
16

--------------------------------------------------------------------------------

 
 

   
40 Water Street
   
Boston, Massachusetts 02109
   
Attn: Manager, Securities Department
   
Telephone: (617) 772-1818
   
Facsimile: (617) 772-2263,



or such other address as the Fund or the Custodian may have designated in
writing to the other.


All such notices and other communications shall be deemed to have been delivered
and received (i) in the case of personal delivery or delivery by a
nationally-recognized express courier, on the date of such delivery if delivered
during business hours on a Business Day or, if not delivered during business
hours on a Business Day, the first Business Day thereafter, and (ii) in the case
of mailing or delivery by facsimile, upon receipt by the intended party.


12.8       Governing Law; Jurisdiction.


12.8.1   All questions concerning the construction, interpretation and validity
of this Agreement shall be governed by and construed and enforced in accordance
with the domestic laws of the State of New York, without giving effect to any
choice or conflict of law provision or rule (whether in the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York. In furtherance of the foregoing,
the internal law of the State of New York will control the interpretation and
construction of this Agreement, even if under such jurisdiction’s choice of law
or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily or necessarily apply.


12.8.2   Each party irrevocably consents and agrees, for the benefit of the
other parties, that any legal action, suit or proceeding against it with respect
to its obligations, liabilities or any other matter arising out of or in
connection with this Agreement or any related agreement may be brought in the
courts of the State of New York and hereby irrevocably consents and submits to
the non-exclusive jurisdiction of each such court in personam, generally and
unconditionally with respect to any action, suit or proceeding for itself and in
respect of its properties, assets and revenues. Each party irrevocably waives
any immunity to jurisdiction to which it may otherwise be entitled or become
entitled (including sovereign immunity, immunity to pre-judgment attachment and
execution) in any legal suit, action or proceeding against it arising out of or
based on this Agreement or any related agreement or the transactions
contemplated hereby or thereby which is instituted in any court of the State of
New York.


The provisions of this Section 12.8 shall survive any termination of this
Agreement, in whole or in part.


12.9       No Partnership.  The Custodian acts as an independent contractor with
respect to the services provided under this Agreement.  The terms and conditions
of this Agreement do not create a partnership relationship between the Custodian
and the General Partner or between the Custodian and the Fund.  Each of the
General Partner and the Fund acknowledges that the Custodian may enter into
similar agreements with others without the consent of the General Partner or the
Fund.

 
17

--------------------------------------------------------------------------------

 


12.10       Interpretation. The article and section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the parties and shall not in any way affect the meaning or interpretation of
this Agreement.


12.11       No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction will be applied against any party.


12.12       Counterparts; Facsimile Signatures. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument.  Facsimile
counterpart signatures to this Agreement shall be acceptable and binding.


12.13       Other Usages. The following usages shall apply in interpreting this
Agreement: (i) references to a governmental or quasi-governmental agency,
authority or instrumentality shall also refer to a regulatory body that succeeds
to the functions of such agency, authority or instrumentality; and (ii)
“including” means “including, but not limited to.”


12.14       Confidentiality.  The parties hereto agree that each shall treat
confidentially the terms and conditions of this Agreement and all information
provided by each party to the other regarding its business and operations.  All
confidential information provided by a party hereto shall be used by the other
party hereto solely for the purpose of rendering or obtaining services pursuant
to this Agreement and, except as may be required in carrying out this Agreement,
shall not be disclosed to any third party without the prior consent of such
providing party.  The foregoing shall not apply to any information that is
publicly available when provided or thereafter becomes publicly available other
than through a breach of this Agreement, or that is required to be disclosed by
or to any bank examiner of the Custodian or any Subcustodian, any Regulatory
Authority, any auditor of the parties hereto, or by judicial or administrative
process or otherwise by Applicable Law.


12.15       Counsel.  In fulfilling its duties hereunder, the Custodian shall be
entitled to receive and act upon the advice of (i) counsel regularly retained by
the Custodian in respect of such matters, (ii) counsel for the Fund or (iii)
such counsel as the Fund, the General Partner and the Custodian may agree upon,
with respect to all matters.  The Custodian shall not be considered to have
engaged in any misconduct or to have acted negligently when soliciting and
following such advice.


12.16       Conflict.  Nothing contained in this Agreement shall prevent the
Custodian and its associates from (i) dealing as a principal or an intermediary
in the sale, purchase or loan of the Fund’s Investments to, or from the
Custodian or its associates; (ii) acting as a custodian, a subcustodian, a
trustee, an agent, securities dealer, an investment manager or in any other
capacity for any other client; or (iii) buying, holding, lending, and dealing in
any way in any assets for the benefit of its own account, for the account of any
other client, or for the account of the Fund.

 
18

--------------------------------------------------------------------------------

 


12.17       Privacy.  In the course of carrying out its obligations under this
Agreement, each party shall maintain physical, procedural and/or electronic
safeguards reasonably designed to protect information regarding the Fund and its
investors that such party has obtained or to which such party has gained access.


13.         Definitions.  The following defined terms will have the respective
meanings set forth below.


13.1         Advance(s) shall mean any extension of credit by or through the
Custodian or by or through any Subcustodian and shall include, without
limitation, amounts due to the Custodian as the principal counterparty to any
foreign exchange transaction with the Fund as described in Section 7.4.2 hereof,
or paid to third parties for account of the Fund or in discharge of any expense,
tax or other item payable by the Fund.


13.2         Advance Costs shall mean any Advance, interest on the Advance and
any related expenses, including without limitation any mark to market loss of
the Custodian or Subcustodian on any Investment to which Section 7.6.1 applies.


13.3         Agency Account(s) shall mean any deposit account opened on the
books of a Subcustodian or other banking institution in accordance with Section
7.1.


13.4         Agent(s) shall have the meaning set forth in the last sentence of
Section 6.


13.5         Applicable Law shall mean with respect to each jurisdiction, all
(a) laws, statutes, treaties, regulations, guidelines (or their equivalents);
(b) orders, interpretations, licenses and permits; and (c) judgments, decrees,
injunctions, writs, orders and similar actions by a court of competent
jurisdiction; compliance with which is required or customarily observed in such
jurisdiction.


13.6         Authorized Person(s) shall mean any person or entity authorized to
give Instructions on behalf of the Fund and/or the General Partner in accordance
with Section 4.1.


13.7         Book-entry Agent shall mean an entity acting as agent for the
issuer of Investments for purposes of recording ownership or similar entitlement
to Investments, including without limitation a transfer agent or registrar.


13.8         Business Day shall have the meaning set forth in Section 7.6
hereof.


13.9         Clearing Corporation shall mean any entity or system established
for purposes of providing securities settlement and movement and
associated  functions for a given market.


13.10       Electronic and Online Services Schedule shall mean any separate
agreement entered into among the Custodian, the General Partner and the Fund or
its authorized representative with respect to certain matters concerning certain
electronic and online services as described therein and as may be made available
from time to time by the Custodian to the Fund.

 
19

--------------------------------------------------------------------------------

 


13.11       Electronic Reports shall mean any reports prepared by the Custodian
and remitted to the Fund, the General Partner or its authorized representative
via the internet or electronic mail.


13.12       Funds Transfer Services Schedule shall mean any separate agreement
entered into among the Custodian, the General Partner and the Fund or its
authorized representative with respect to certain matters concerning the
processing of payment orders from Principal Accounts of the Fund.


13.13       Instruction(s) shall have the meaning assigned in Section 4.


13.14       Investment Advisor shall mean any person or entity who is an
Authorized Person to give Instructions with respect to the investment and
reinvestment of the Fund’s Investments.


13.15       Investment(s) shall mean any investment asset of the Fund issued in
the United States of America, including without limitation: securities, bonds,
notes, and debentures as well as receivables, derivatives, contractual rights or
entitlements and other intangible assets, but excluding Gasoline Forward
Contracts and Gasoline Interests (each as defined in the Fund’s prospectus).


13.16       Margin Account shall have the meaning set forth in Section 6.4
hereof.


13.17       Principal Account(s) shall mean deposit accounts of the Fund carried
on the books of BBH&Co. as principal in accordance with Section 7.


13.18       Safekeeping Account shall mean an account established on the books
of the Custodian or any Subcustodian for purposes of segregating the interests
of the Fund (or clients of the Custodian or Subcustodian) from the assets of the
Custodian or any Subcustodian.


13.19       Securities Depository shall mean a central or book entry system or
agency established under Applicable Law for purposes of recording the ownership
and/or entitlement to investment securities for a given market.


13.20       Subcustodian(s) shall mean each bank appointed by the Custodian
pursuant to Section 8 hereof, but shall not include Securities Depositories.


13.21       Tri-Party Agreement shall have the meaning set forth in Section 6.4
hereof.


14.         Compensation.  The Fund and the General Partner agree to pay to the
Custodian (a) a fee in an amount set forth in the fee letter among the Fund, the
General Partner and the Custodian in effect on the date hereof or as amended
from time to time, and (b) all reasonable out-of-pocket expenses incurred by the
Custodian, including the fees and expenses of all Subcustodians, and payable
from time to time.  Amounts payable by the Fund under and pursuant to this
Section 14 shall be payable by wire transfer to the Custodian at BBH&Co. in New
York, New York.

 
20

--------------------------------------------------------------------------------

 


15.         Termination.  This Agreement may be terminated by either party in
accordance with the provisions of this Section.  The provisions of this
Agreement and any other rights or obligations incurred or accrued by any party
hereto prior to termination of this Agreement shall survive any termination of
this Agreement.


15.1         Term, Notice and Effect.  This Agreement shall have an initial term
of two (2) years from the date hereof.  Thereafter, this Agreement shall
automatically renew for successive one (1) year periods unless either party
terminates this Agreement by written notice effective no sooner than
seventy-five (75) days following the date that notice to such effect shall be
delivered to the other party at its address set forth in Section 12.5
hereof.  Notwithstanding the foregoing provisions, either party may terminate
this Agreement at any time upon thirty (30) calendar days’ written notice to the
other party in the event that the either party is adjudged bankrupt or
insolvent, or there shall be commenced against such party a case under any
applicable bankruptcy, insolvency, or other similar law now or hereafter in
effect.


15.2         Successor Custodian.  In the event of the appointment of a
successor custodian, it is agreed that the Investments of the Fund held by the
Custodian or any Subcustodian shall be delivered to the successor Custodian in
accordance with reasonable Instructions.  The Custodian agrees to cooperate with
the Fund in the execution of documents and performance of other actions
necessary or desirable in order to facilitate the succession of the new
custodian.  If no successor custodian shall be appointed, the Custodian shall in
like manner transfer the Fund’s Investments in accordance with Instructions.


15.3         Delayed Succession.  If no Instruction has been given as of the
effective date of termination, the Custodian may at any time on or after such
termination date and upon ten (10) consecutive calendar days written notice to
the Fund and the General Partner either (a) deliver the Investments of the Fund
held hereunder to the Fund at the address designated for receipt of notices
hereunder; or (b) deliver any Investments held hereunder to a bank or trust
company having a capitalization of $50,000,000 equivalent and operating under
the Applicable Law of the jurisdiction where such Investments are located, such
delivery to be at the risk of the Fund.  In the event that Investments or moneys
of the Fund remain in the custody of the Custodian or its Subcustodians after
the date of termination owing to the failure of the Fund to issue Instructions
with respect to their disposition or owing to the fact that such disposition
could not be accomplished in accordance with such Instructions despite diligent
efforts of the Custodian, the Custodian shall be entitled to compensation for
its services with respect to such Investments and moneys during such period as
the Custodian or its Subcustodians retain possession of such items  and the
provisions of this Agreement shall remain in full force and effect until
disposition in accordance with this Section is accomplished.

 
21

--------------------------------------------------------------------------------

 

The undersigned acknowledges that (I/we) have received a copy of this document.


IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed as of the date first above written.


BROWN BROTHERS HARRIMAN & CO.
   
By:
/s/ James R. Kent
Name:  James R. Kent
Title:    Managing Director
Date:    January 25, 2008



UNITED STATES GASOLINE FUND, LP
By:  Victoria Bay Asset Management, LLC, as General Partner
   
By:
/s/ Howard Mah
Name:  Howard Mah
Title:    Management Director
Date:    January 16, 2008



VICTORIA BAY ASSET MANAGEMENT, LLC
   
By:
/s/ Howard Mah
Name:  Howard Mah Title:    Management Director Date:    January 16, 2008

 
 
22

--------------------------------------------------------------------------------

 

FUNDS TRANSFER SERVICES SCHEDULE


1.            Execution of Payment Orders.  Brown Brothers Harriman & Co. (the
Custodian) is hereby instructed by United States Gasoline Fund, LP (the Fund)
and Victoria Bay Asset Management, LLC (the General Partner) to execute each
payment order, whether denominated in United States Dollars or other applicable
currencies, received by the Custodian in the Fund’s name as sender and
authorized and confirmed by an Authorized Person as defined in a Custodian
Agreement dated as of January 16, 2008 by and among the Custodian, the General
Partner and the Fund, as amended or restated from time thereafter (the
Agreement), provided that the Fund has sufficient available funds on deposit in
a Principal Account as defined in the Agreement and provided that the order (i)
is received by the Custodian in the manner specified in this Funds Transfer
Services Schedule or any amendment hereafter; (ii) complies with any written
instructions and restrictions of the Fund as set forth in this Funds Transfer
Services Schedule or any amendment hereafter; (iii) is authorized by the Fund or
is verified by the Custodian in compliance with a security procedure set forth
in Paragraph 2 below for verifying the authenticity of a funds transfer
communication sent to the Custodian in the name of the Fund or for the detection
of errors set forth in any such communication; and (iv) contains sufficient data
to enable the Custodian to process such transfer.


2.           Security Procedure.  The Fund and the General Partner hereby elect
to use the procedure selected below as its security procedure (the Security
Procedure). The Security Procedure will be used by the Custodian to verify the
authenticity of a payment order or a communication amending or canceling a
payment order. The Custodian will act on instructions received provided the
instruction is authenticated by the Security Procedure. The Fund and the General
Partner agree and acknowledge in connection with (i) the size, type and
frequency of payment orders normally issued or expected to be issued by the Fund
to the Custodian, (ii) all of the security procedures offered to the Fund and
the General Partner by the Custodian, and (iii) the usual security procedures
used by customers and receiving banks similarly situated, that authentication
through the Security Procedure shall be deemed commercially reasonable for the
authentication of all payment orders submitted to the Custodian.   The Fund and
the General Partner hereby elect (please choose one) the following Security
Procedure as described below:


 
¨
BIDS and BIDS Worldview Payment Products.  BIDS and BIDS Worldview Payment
Products, are on-line payment order authorization facilities with built-in
authentication procedures. The Custodian, the General Partner and the Fund shall
each be responsible for maintaining the confidentiality of passwords or other
codes to be used by them in connection with BIDS. The Custodian will act on
instructions received through BIDS without duty of further confirmation unless
the Fund and/or the General Partner notifies the Custodian that its password is
not secure.



 
x
SWIFT. The Custodian, the General Partner and the Fund shall comply with SWIFT’s
authentication procedures. The Custodian will act on instructions received via
SWIFT provided the instruction is authenticated by the SWIFT system.



 
¨
Tested Telex.  The Custodian will accept payment orders sent by tested telex,
provided the test key matches the algorithmic key the Custodian, the General
Partner and Fund have agreed to use.


 
23

--------------------------------------------------------------------------------

 

 
¨
Computer Transmission.  The Custodian is able to accept transmissions sent from
the Fund’s and/or the General Partner’s computer facilities to the Custodian’s
computer facilities provided such transmissions are encrypted and digitally
certified or are otherwise authenticated in a reasonable manner based on
available technology.  Such procedures shall be established in an operating
protocol among the Custodian, the General Partner and the Fund.



 
¨
Telefax Instructions. A payment order transmitted to the Custodian by telefax
transmission shall be transmitted by the Fund and/or the General Partner to a
telephone number specified from time to time by the Custodian for such
purposes.  If it detects no discrepancies, the Custodian will then either:



 
1.
if the telefax requests a repetitive payment order, the Custodian may call the
Fund and/or the General Partner at its last known telephone number, request to
speak to the Fund, the General Partner or Authorized Person, and confirm the
authorization and details of the payment order (a Callback); or



 
2.
if the telefax requests a non-repetitive order, the Custodian will perform a
Callback.



All faxes must be accompanied by a fax cover sheet which indicates the sender’s
name, Fund name, telephone number, fax number, number of pages, and number of
transactions or instructions attached.


¨       Telephonic. A telephonic payment order shall be called into the
Custodian at the telephone number designated from time to time by the Custodian
for that purpose. The caller shall identify herself/himself as an Authorized
Person.  The Custodian shall obtain the payment order data from the caller.  The
Custodian shall then:


 
1.
if a telephonic repetitive payment order, the Custodian may perform a Callback;
or



 
2.
if a telephonic non-repetitive payment order, the Custodian will perform a
Callback.



In the event the Fund and the General Partner choose a procedure which is not a
Security Procedure as described above, the Fund and the General Partner agree to
be bound by any payment order (whether or not authorized) issued in their name
and accepted by the Custodian in compliance with the procedure selected by the
Fund and the General Partner.
 
 
24

--------------------------------------------------------------------------------

 

3.           Rejection of Payment Orders.  The Custodian shall give the Fund and
the General Partner timely notice of the Custodian’s rejection of a payment
order. Such notice may be given in writing or orally by telephone, each of which
is hereby deemed commercially reasonable.  In the event the Custodian fails to
execute a properly executable payment order and fails to give the Fund and/or
the General Partner notice of the Custodian’s non-execution, the Custodian shall
be liable only for the Fund’s actual damages and only to the extent that such
damages are recoverable under UCC 4A (as defined in Paragraph 7
below).  Notwithstanding anything in this Funds Transfer Services Schedule and
the Agreement to the contrary, the Custodian shall in no event be liable for any
consequential or special damages under this Funds Transfer Services Schedule,
whether or not such damages relate to services covered by UCC 4A, even if the
Custodian has been advised of the possibility of such damages. Whenever
compensation in the form of interest is payable by the Custodian to the Fund
pursuant to this Funds Transfer Services Schedule, such compensation will be
payable in accordance with UCC 4A.


4.           Cancellation of Payment Orders.  The Fund or the General Partner
may cancel a payment order but the Custodian shall have no liability for the
Custodian’s failure to act on a cancellation instruction unless the Custodian
has received such cancellation instruction at a time and in a manner affording
the Custodian reasonable opportunity to act prior to the Custodian’s execution
of the order.  Any cancellation shall be sent and confirmed in the manner set
forth in Paragraph 2 above.


5.           Responsibility for the Detection of Errors and Unauthorized Payment
Orders.  Except as may be provided in the Agreement, the Custodian is not
responsible for detecting any Fund or General Partner error contained in any
payment order sent by the Fund or the General Partner to the Custodian. In the
event that the Fund’s or the General Partner’s payment order to the Custodian
either (i) identifies the beneficiary by both a name and an identifying or bank
account number and the name and number identify different persons or entities,
or (ii) identifies any bank by both a name and an identifying number and the
number identifies a person or entity different from the bank identified by name,
execution of the payment order, payment to the beneficiary, cancellation of the
payment order or actions taken by any bank in respect of such payment order may
be made solely on the basis of the number. The Custodian shall not be liable for
interest on the amount of any payment order that was not authorized or was
erroneously executed unless the Fund and/or the General Partner so notifies the
Custodian within thirty (30) Business Days following the Fund’s and/or the
General Partner’s receipt of notice that such payment order had been
processed.  If a payment order in the name of the Fund and accepted by the
Custodian was not authorized by the Fund or the General Partner, the liability
of the parties will be governed by the applicable provisions of UCC 4A.


6.           Laws and Regulations.   The rights and obligations of the
Custodian, the General Partner and the Fund with respect to any payment order
executed pursuant to this Funds Transfer Services Schedule will be governed by
any applicable laws, regulations, circulars and funds transfer system rules, the
laws and regulations of the United States of America and of other relevant
countries including exchange control regulations and limitations on dealings or
other sanctions, and including without limitation those sanctions imposed under
the law of the United States of America by the Office of Foreign Assets
Control.  Any taxes, fines, costs, charges or fees imposed by relevant
authorities on such transactions shall be for the account of the Fund.

 
25

--------------------------------------------------------------------------------

 


7.           Miscellaneous.   All accounts opened by the Fund, the General
Partner or its authorized agents at the Custodian subsequent to the date hereof
shall be governed by this Funds Transfer Schedule.  All terms used in this Funds
Transfer Services Schedule shall have the meaning set forth in Article 4A of the
Uniform Commercial Code as currently in effect in the State of New York (UCC 4A)
unless otherwise set forth herein. The terms and conditions of this Funds
Transfer Services Schedule are in addition to, and do not modify or otherwise
affect, the terms and conditions of the Agreement and any other agreement or
arrangement between the parties hereto.


8.           Indemnification.  The Custodian does not recommend the sending of
instructions by telefax or telephonic means as provided in Paragraph 2.  BY
ELECTING TO SEND INSTRUCTIONS BY TELEFAX OR TELEPHONIC MEANS, THE FUND AND THE
GENERAL PARTNER AGREE TO INDEMNIFY THE CUSTODIAN AND ITS PARTNERS, OFFICERS AND
EMPLOYEES FOR LOSSES THEREFROM.
_____________________________________________


OPTIONAL:  The Custodian will perform a Callback if instructions are sent by
telefax or telephonic means as provided in Paragraph 2. THE FUND AND/OR THE
GENERAL PARTNER MAY, AT ITS OWN RISK AND BY HEREBY AGREEING TO INDEMNIFY THE
CUSTODIAN AND ITS PARTNERS, OFFICERS AND EMPLOYEES FOR ALL LOSSES THEREFROM,
ELECT TO WAIVE A CALLBACK BY THE CUSTODIAN BY INITIALING HERE: ____
_____________________________________________


The undersigned acknowledges that (I/we) have received a copy of this document.


Accepted and agreed:


BROWN BROTHERS HARRIMAN & CO.


By:
/s/ James R. Kent
Name:  James R. Kent
Title:    Managing Director
Date:    January 25, 2008



UNITED STATES GASOLINE FUND, LP
     By:  Victoria Bay Asset Management, LLC, as General Partner


By:
/s/ Howard Mah
Name:  Howard Mah
Title:    Management Director
Date:    January 16, 2008



VICTORIA BAY ASSET MANAGEMENT, LLC


By:
/s/ Howard Mah
Name: Howard Mah
Title: Management Director
Date: January 16, 2008


 
26

--------------------------------------------------------------------------------

 

ELECTRONIC AND ON-LINE SERVICES SCHEDULE
 
This Electronic and On-Line Services Schedule (this Schedule) to a Custodian
Agreement dated as of January 16, 2008 (as amended from time to time hereafter,
the Agreement) by and among Brown Brothers Harriman & Co. (we, us our), Victoria
Bay Asset Management, LLC (the General Partner)  and United States Gasoline
Fund, LP (the Fund) (the General Partner and the Fund collectively, you, your),
provides general provisions governing your use of and access to the Services (as
hereinafter defined) provided to you by us via the Internet (at www.bbhco.com or
such other URL as we may instruct you to use to access our products) and via a
direct dial-up connection between your computer and our computers, as of January
16, 2008 (the Effective Date).  Use of the Services constitutes acceptance of
the terms and conditions of this Schedule, any Appendices hereto, the Terms and
Conditions posted on our web site, and any terms and conditions specifically
governing a particular Service or our other products, which may be set forth in
the Agreement or in a separate related agreement (collectively, the Related
Agreements).


1.
General Terms.

You will be granted access to our suite of online products, which may include,
but shall not be limited to the following services via the Internet or dial-up
connection (each separate service is a Service; collectively referred to as the
Services):
1.1.
BIDS® and BIDS WorldView, a system for effectuating securities and fund trade
instruction and execution, processing and handling instructions, and for the
input and retrieval of other information;

1.2.
F/X WorldView, a system for executing foreign exchange trades;

1.3.
Fund WorldView, a system for receiving fund and prospectus information;

1.4.
BBHCOnnect, a system for placing securities trade instructions and following the
status and detail of trades;

1.5.
ActionViewSM, a system for receiving certain corporate action information;

1.6.
Risk View, an interactive portfolio risk analysis tool; and

1.7.
Such other services as we shall from time to time offer.



2.
Security / Passwords.

2.1.
A digital certificate and/or an encryption key may be required to access certain
Services.  You may apply for a digital certificate and/or an encryption key by
following the procedures set forth at http://www.bbh.com/certs/. You also will
need an identification code (ID) and password(s) (Password) to access the
Services.

2.2.
You agree to safeguard your digital certificate and/or encryption key, ID, and
Password and not to give or make available, intentionally or otherwise, your
digital certificate, ID, and/or Password to any unauthorized person.  You must
immediately notify us in writing if you believe that your digital certificate
and/or encryption key, Password, or ID has been compromised or if you suspect
unauthorized access to your account by means of the Services or otherwise, or
when a person to whom a digital certificate and/or an encryption key, Password,
or ID has been assigned leaves or is no longer permitted to access the Services.


 
27

--------------------------------------------------------------------------------

 


2.3.
We will not be responsible for any breach of security, or for any unauthorized
trading or theft by any third party, caused by your failure (be it intentional,
unintentional, or negligent) to maintain the confidentiality of your ID and/or
Password and/or the security of your digital certificate and/or encryption key.



3.
Instructions.

3.1.
Proper instructions under this Schedule shall be provided as designated in the
Related Agreements  (Instructions).

3.2.
The following additional provisions apply to Instructions provided via the
Services:

a.
Instructions sent by electronic mail will not be accepted or acted upon.

b.
You authorize us to act upon Instructions received through the Services
utilizing your digital certificate, ID, and/or Password as though they were duly
authorized written instructions, without any duty of verification or inquiry on
our part, and agree to hold us harmless for any losses you experience as a
result.

c.
From time to time, the temporary unavailability of third party
telecommunications or computer systems required by the Services may result in a
delay in processing Instructions.  In such an event, we shall not be liable to
you or any third party for any liabilities, losses, claims, costs, damages,
penalties, fines, obligations, or expenses of any kind (including without
limitation, reasonable attorneys’, accountants’, consultants’, or experts’ fees
and disbursements) that you experience due to such a delay.



4.
Electronic Documents.

We may make periodic statements, disclosures, notices, and other documents
available to you electronically, and, subject to any delivery and receipt
verification procedures required by law, you agree to receive such documents
electronically and to check the statements for accuracy.  If you believe any
such statement contains incorrect information, you must follow the procedures
set forth in the Related Agreement(s).


5.
Malicious Code.

You understand and agree that you will be responsible for the introduction (by
you, your employees, agents, or representatives) into the Services, whether
intentional or unintentional, of (i) any virus or other code, program, or
sub-program that damages or interferes with the operation of the computer system
containing the code, program or sub-program, or halts, disables, or interferes
with the operation of the Services themselves; or (ii) any device, method, or
token whose knowing or intended purpose is to permit any person to circumvent
the normal security of the Services or the system containing the software code
for the Services (Malicious Code).  You agree to take all necessary actions and
precautions to prevent the introduction and proliferation of any Malicious Code
into those systems that interact with the Services.
 
 
28

--------------------------------------------------------------------------------

 

6.
Indemnification.

For avoidance of doubt, you hereby agree that the provisions in the Related
Agreement(s) related to your indemnification of us and any limitations on our
liability and responsibilities to you shall be applicable to this Agreement, and
are hereby expressly incorporated herein. You agree that the Services are
comprised of telecommunications and computer systems, and that it is possible
that Instructions, information, transactions, or account reports might be added
to, changed, or omitted by electronic or programming malfunction, unauthorized
access, or other failure of the systems which comprise the Services, despite the
security features that have been designed into the Services. You agree that we
will not be liable for any action taken or not taken in complying with the terms
of this Schedule, except for our willful misconduct or gross negligence.  The
provisions of this paragraph shall survive the termination of this Schedule and
the Related Agreements.


7.
Payment.

You may be charged for services hereunder as set forth in a fee schedule from
time to time agreed by us.


8.
Term/Termination.

8.1.
This Schedule is effective as of the date you sign it or first use the Services,
whichever is first, and continues in effect until such time as either you or we
terminate the Schedule in accordance with this Section 8 and/or until your
off-line use of the Services is terminated.

8.2.
We may terminate your access to the Services at any time, for any reason, with
five (5) Business Days’ (as defined in the Agreement) prior notice; provided
that we may terminate your access to the Services with no prior notice if (i)
your account with us is closed, (ii) you fail to comply with any of the terms of
this Agreement, (iii) we believe that your continued access to the Services
poses a security risk, or (iv) we believe that you are violating or have
violated Applicable Laws (as defined in the Agreement), and we will not be
liable for any loss you may experience as a result of such termination.  You may
terminate your access to the Services at any time by giving us ten (10) Business
Days notice.  Upon termination, we will cancel all your Passwords and IDs and
any in-process or pending Instructions will be carried out or cancelled, at our
sole discretion.



9.
Miscellaneous.

9.1.
Notices.  All notices, requests, and demands (other than routine operational
communications, such as Instructions) shall be in such form and effect as
provided in the Related Agreement(s).

9.2.
Inconsistent Provisions.  Each Service may be governed by separate terms and
conditions in addition to this Schedule and the Related Agreement(s).  Except
where specifically provided to the contrary in this Schedule, in the event that
such separate terms and conditions conflict with this Schedule and the Related
Agreement(s), the provisions of this Schedule shall prevail to the extent this
Schedule applies to the transaction in question.

9.3.
Binding Effect; Assignment; Severability.  This Schedule shall be binding on
you, your employees, officers and agents.  We may assign or delegate our rights
and duties under this Schedule at any time without notice to you.  Your rights
under this Schedule may not be assigned without our prior written consent. In
the event that any provision of this Schedule conflicts with the law under which
this Schedule is to be construed or if any such provision is held invalid or
unenforceable by a court with jurisdiction over you and us, such provision shall
be deemed to be restated to effectuate as nearly as possible the purposes of the
Schedule in accordance with applicable law.  The remaining provisions of this
Schedule and the application of the challenged provision to persons or
circumstances other than those as to which it is invalid or unenforceable shall
not be affected thereby, and each such provision shall be valid and enforceable
to the full extent permitted by law.


 
29

--------------------------------------------------------------------------------

 


9.4.
Choice of Law; Jury Trial. This Schedule shall be governed by and construed, and
the legal relations between the parties shall be determined, in accordance with
the laws of the State of New York, without giving effect to the principles of
conflicts of laws. Each party agrees to waive its right to trial by jury in any
action or proceeding based upon or related to this Schedule.  The parties agree
that all actions and proceedings based upon or relating to this Schedule shall
be litigated exclusively in the federal and state courts located within New York
City, New York.

9.5.
Confidentiality. The parties hereto agree that each shall treat confidentially
the terms and conditions of this Schedule and all information provided by each
party to the other regarding its business and operations.  All confidential
information provided by a party hereto shall be used by any other party hereto
solely for the purpose of rendering or obtaining services pursuant to this
Schedule and, except as may be required in carrying out this Schedule, shall not
be disclosed to any third party without the prior consent of such providing
party.  The foregoing shall not be applicable to any information that is
publicly available when provided or thereafter becomes publicly available other
than through a breach of this Schedule, or that is required to be disclosed by
or to any bank examiner of the Custodian or any Subcustodian, any Regulatory
Authority, any auditor of the parties hereto, or by judicial or administrative
process or otherwise by Applicable Law.

 
 
30

--------------------------------------------------------------------------------

 

The undersigned acknowledges that (I/we) have received a copy of this document.


BROWN BROTHERS HARRIMAN & CO.
   
By:
/s/ James R. Kent
Name:  James R. Kent
Title:   Managing Director
Date:   January 25, 2008



UNITED STATES GASOLINE FUND, LP
     By:  Victoria Bay Asset Management, LLC, as General Partner


By:
/s/ Howard Mah
 
Name:  Howard Mah
 
Title:   Management Director
 
Date:   January 16, 2008



VICTORIA BAY ASSET MANAGEMENT, LLC
   
By:
/s/ Howard Mah
 
Name:  Howard Mah
 
Title:    Management Director
 
Date:    January 16, 2008

 
 
31

--------------------------------------------------------------------------------

 